ACCEPTED
                                                                                              03-14-00621-CV
                                                                                                     4848160
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         4/10/2015 3:09:40 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK

                                       NO. 03-14-00621CV

                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                                 IN THE COURT OF APPEALS               AUSTIN, TEXAS
                                                                   4/10/2015 3:09:40 PM
                              THE 1HlRD DISTRICT OF 1EXAS
                                                                     JEFFREY D. KYLE
                                       AUSTIN, 1EXAS                       Clerk



                                     FRANK SELIGER,
                                                                   Appellant

                                                    v.

                    THE ETHIOPIAN EVANGELICAL CHURCH,
                                                                        Appellee.


                  Appeal from the County Court at Law Number One
                                Travis County, Texas
                      Trial Court Case No. C-1-CV-14-005819
                            Hon. David Phillips, presiding


             APPELLEE'S MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEE'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

COMES NOW APPELLEE, ETHIOPIAN EVANGELICAL CHURCH, who files

this Motion for Extension of Time to File its Appeal Brief and respectfully shows

the following:

   1. Appellee's deadline to file its Appeal Brief is April 10, 2015.

Appellee's Motion for Extension of Time to File Appellee's Brief                Page 1
   2. Part of the practice of Appellee's counsel involves a foreclosure prevention

       program. Due to the large volume of client facing foreclosure during the

       month of April, 2015, counsel for Appellee is in need of additional time to

       complete and file the Appellee's Appeal Brief.

   3. Appellee requests a two-week extension of time on which to file its Appeal

       Brief to April24, 2015.

WHEREFORE, PREMISES CONSIDERED, Appellee prays this Court grant its

Motion for Extension of Time to File its Appeal Brief and extend its deadline to

file same to April 24, 20 15.

                                                     Respectfully submitted,
                                                     By: Is/ James Minerve

                                                     James Minerve
                                                     State Bar No. 24008692
                                                     115 Saddle Blanket Trail
                                                     Buda, Texas 78610
                                                     (210) 336-5867
                                                     (888) 230-6397 (Fax)
                                                     Attorney for Appellee

                         CERTIFICATE OF CONFERENCE

       On April 09, 2015, the undersigned counsel for Appellee conferred with pro
se Appellant, Fran Seliger, concerning the foregoing Motion and Mr. Seliger stated
that he is not opposed to this Motion. See Exhibit A.


                                             I sf James Minerve

                                            James Minerve
Appellee's Motion for Extension of Time to File Appellee's Brief                Page 2
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 1Oth day of April, 2015 a true and correct copy of
the above and foregoing document was sent via Efile.txcourts.gov electronic filing
notification system and via e-mail to the parties of record listed below:

Appellant Pro Se: Frank Seliger
21 08 East Yager Lane
Austin, Texas 78754
E-mail: digitalfranks@att.net


                                              I sf James Minerve

                                            James Minerve




Appellee's Motion for Extension of Time to File Appellee's Brief                Page 3




                                                             -- -- - - ·-   -
                                                                                                                      EXHIBIT A
Maria Rogers

From:                                                                     Frank Seliger <digitalfranks@att.net>
Sent:                                                                     Thursday, April 9, 2015 12:20 PM
To:                                                                       Maria Rogers
Subject:                                                                  RE: (Ethiopian Church/Seliger) REQUEST FOR EXTENSION TO FILE APPEAL BRIEF ON
                                                                          BEHALF OF ETHIOPIAN CHURCH



Hi Maria.

No probiem on th e extension. You a!! were very nice about my Appeliant's Brief extension ... so I will gladly do the same
for you. If you need more t ime than the t wo weeks ... just let me know.

Helping people with foreclosure problems is important work.                                          Good luck in vour efforts.

Yours sincerely,

Frank Seliger

From: Maria Rogers [mailto:mr@minervelaw.com]
Sent: Thursday, April9, 2015 9:35AM
To: digitalfranks@att.net
Cc: Kevin Gates; James Minerve; James Minerve
Subject: (Ethiopian Church/Seliger) REQUEST FOR EXTENSION TO FILE APPEAL BRIEF ON BEHALF OF ETHIOPIAN CHURCH
Importance: High

Mr. Seliger: Our deadline to file the appeal brief for our client is this Friday, April lOth. Due to the large volume of clients
we had this past Tuesday facing foreclosure on that day, we had to shift gears and work towards stopping the
foreclosures for these clients and we now need additional time to complete and file our appeal brief. We are requesting
your agreement to a two week extension oftime to file our brief. That would put our deadline to Friday, April 24th. We
agreed to your request for extension of time to file in this case and we hope that you will reciprocate. Thank you in
advance for your courtesy.


Sincerely,
Maria Rogers
Legal Assistant

The Minerve Law Firm
115 Saddle Blanket Trail
Buda, Texas 78610
Tel: 888-819-1440 Ext. 102
Fax: 888-230-6397
Ema-iJ: DJ.r.@~Kil~J:1©.r\:f~?:Yi~S:!21l
Website: .c.:.c":~c.;..:.:.:..:~·: : :_o,,,...,-""~'~-'·'·"·'··""!'''··-'·c




                                                                                                 1